Affirmed by unpublished PER CURIAM opinion.
PER CURIAM:
Austin Skinner appeals the district court’s order dismissing with prejudice his claims under 42 U.S.C. § 1983 (2000), and dismissing without prejudice any and all state law claims implicated by the pleadings. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Skinner v. Mobashar, No. CA-01-915-7 (W.D.Va. Dec. 17, 2002). Skinner’s motion for appointment of counsel is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.